DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the applicant’s amendment filed April 6, 2021.  Claims 1-20 are pending and allowable as set forth below.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 

	
	









Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…causing to be displayed, via the social media platform by the system, a user interface with the social media post that allows a second user to provide a request to purchase items from the merchant remotely through the social media post, wherein the first user purchases the items on behalf of the second user;
determining, based on the determining that the first user device is unresponsive and the social media post that the first user device corresponding to the first user is offline;
enabling the payment processing functionality to purchase the first item via the POS device using the account of the first user when the first user device is offline”

Grassadonia (US 2018/0330346 A1) discloses determining, based on the identification information, that a first user device corresponding to the first user is offline based at least one determining that the first user device is unresponsive to the communication (Grassadonia: at least in [0020] (See where a customer using a customer device may be offline with respect to a payment processing system, wherein the customer device and the merchant device may establish a communication channel, utilizing a communication channel, where an internet connection may not be required such as, BLE, RFID, NFC, or WIFI.), [0032] (See where a device is considered offline is understood to be when the device is unable to connect or communicate with at least one other device, such as being offline with respect to the other device with which the device is not connected or able to communicate, where the offline mode may be total or selective. The offline mode may be when the device is out of range of a radio base station, the device may be unplugged from a hardline network, a device may be in airplane mode, or the device may be experiencing a temporary network partition though a connectivity issue, wherein a device may be considered offline, when it can communicate with devices via short range communications, but is unable to connect to a long range network) Additionally see [0057]).  Siddique (US 2016/0210602 A1) discloses allowing users to split a bill with a friend who is offline (Siddique: paragraph [0216]).  PTO 892 reference U discloses friends influencing purchases in a social network.  Neither Grassadonia, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious causing to be displayed, via the social media platform by the system, a user interface with the social media post that allows a second user to provide a request to purchase items from the merchant remotely through the social media post, wherein the first user purchases the items on behalf of the second user;  determining, based on the determining that the first user device is unresponsive and the social media post that the first user device corresponding to the first user is offline; enabling the payment processing functionality to purchase the first 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625